        Case 1:17-cv-00430-MBH Document 86 Filed 09/23/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **         *
  IRA M. LUBERT,                              *
                                              *
                     Plaintiff,               *
                                              *   No. 17-430T
             v.
                                              *   Filed: September 23, 2020
  UNITED STATES,                              *
                                              *
                     Defendant.               *
   * * * * * * * * * * * * * * * * **         *


                                        ORDER

       The court is in receipt of the parties’ September 23, 2020 joint stipulation of
dismissal with prejudice. Pursuant to Rule 41(a)(1)(A)(ii) of the Rules of the United States
Court of Federal Claims (2020), this court ORDERS that this case be DISMISSED, with
prejudice, and with each party to bear its own costs, expenses, and attorneys’ fees.

       IT IS SO ORDERED.

                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
